Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 10 April 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                            Philadelphia April 10th 1783
                        
                        At this period in the affairs of America it Could have been Expected that my warmest wishes would be to
                            return to france & enjoy there the fruits of my Conduct here & a familly happiness—but motive of
                            attachement to your excellency, to the form of a republican government & to the Great quality of this people as
                            soldiers Create in me wishes stronger than those which I may gratify at home.
                        I am informed that Congress have requested your opinion on the establishement of the army which they may
                            determine to keap at the peace & that a regiment of horse is to be comprehended in it—should it be the case, I
                            take the liberty to offer to them through the patronage of your Excellency a Continuation of my services—by several
                            conversations which I had on the subject with lnt Col. ternant I may juge that his wishes are the same with mine—as well
                            as those of all most all the Rest of the legion—that Corps is more Compleat than any other—the two third of the men were
                            inlisted last year for the term of three years & I could easily persuad the other third or the greatest part of it
                            to reenlist.
                        I beg leave to request your Excellency would not Communicate my wishes to others than those who may determine
                            on them—as in case they should not be Gratifyed, the ministers in france Could not have an occasion to reproach me with
                            having desired to withdraw my self from that service—I am with the highest respect Sir your Excellency’s the most obt hble
                            St
                        
                            Armand: Mqs de la Rouerie
                        
                    